Dissenting Opinion by
Judge Craig:
I respectfully dissent. When two claimants have the same substantive right and one ultimately secures enjoyment of it, while the other does not, solely because the later one failed to pursue the remedy in timely fashion, there is no unfair discrimination. Here, however, the status of the claims in this case cannot be substantially distinguished from those to which we granted consideration in Roberts v. Office of Administration, 30 Pa. Commonwealth Ct. 19, 372 A.2d 1233 (1977), where the Commonwealth clearly raised an issue as to the claims being 3Vs years late. Here only the relative length of the time lapse is different.